Case: 20-60121     Document: 00515550896         Page: 1     Date Filed: 09/02/2020




            United States Court of Appeals
                 for the Fifth Circuit                          United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                              September 2, 2020
                                No. 20-60121
                              Summary Calendar                    Lyle W. Cayce
                                                                       Clerk


 Imperial Industrial Supply Company, doing business as
 Duramax Power Equipment, doing business as Factory
 Authorized Outlets; Steven L. Feldman; Anthony
 Bustos; Robert Raskin,

                                                         Plaintiffs—Appellees,

                                     versus

 Quintina Marie Thomas,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 2:19-CV-129


 Before Haynes, Willett, and Ho, Circuit Judges.
 Per Curiam:*
        Quintina Marie Thomas appeals the district court’s order vacating an
 alleged arbitral award granted in her favor against Imperial Industrial Supply


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60121       Document: 00515550896        Page: 2     Date Filed: 09/02/2020




                                   No. 20-60121


 Company d/b/a Duramax Power Equipment and/or Factory Authorized
 Outlets. In light of the utter lack of any evidence of any arbitration agreement
 in the first place and no merits to her other challenges, we AFFIRM the
 district court’s judgment.
                              I.   Background
        This appeal concerns the validity of arbitration proceedings
 conducted by SITCOMM Arbitration Association and two of its employees
 (collectively, “SITCOMM”) in a dispute between Quintina Maria Thomas
 (“Thomas”) and Imperial Industrial Supply Company and its three
 associates (collectively, “Imperial”). In October 2018, Thomas’s home in
 Hawaii caught on fire. Thomas claimed that a power generator, purchased
 from Imperial, caused the fire. Thomas initiated arbitration proceedings
 against Imperial.
        She began by sending Imperial a document titled “Conditional
 Acceptance for the Value/For Proof of Claim/Agreement” (“Alleged
 Agreement”) which purported to be a “binding self-executing irrevocable
 contractual agreement” evidencing Thomas’s acceptance of Imperial’s
 offer. The Alleged Agreement did not define what Imperial offered but
 stated that “a product sale purchase agreement and warranty for the
 [generator] creat[ed] an ongoing contractual relationship between [Imperial]
 and [Thomas].” The Alleged Agreement further provided that Imperial
 would need to propound fifteen different “Proofs of Claim” to Thomas in
 order to avoid (1) breaching the Alleged Agreement; (2) admitting, by “tacit
 acquiescence,” that the generator caused the fire; and (3) participating in
 arbitration proceedings.
        Then, Thomas sent Imperial two notices related to the Alleged
 Agreement. The first notice purported that Imperial breached the Alleged
 Agreement by failing to provide the proofs of claim. This notice allowed




                                        2
Case: 20-60121         Document: 00515550896              Page: 3   Date Filed: 09/02/2020




                                        No. 20-60121


 Imperial to cure the alleged breach by providing the proofs of claim within
 three days. In addition, the notice stated that Imperial’s refusal to follow the
 curing mechanism would result in Imperial’s admission and confessed
 judgment to the alleged breach. The second notice stated that Imperial owed
 the balance for the “entire contract value” 1 because it did not cure the
 breach.
        A few months later, Imperial received the “Notice of Arbitration
 Hearing” from SITCOMM, a Missouri based arbitration association. This
 notice provided a date and time for a hearing but did not provide a location
 for the hearing or a description of the matter under review. “[O]ut of an
 abundance of caution,” Imperial submitted several objections.
        Without responding to Imperial’s objections, SITCOMM sent
 Imperial the “Final Arbitration Award” on June 24, 2019, which awarded
 Thomas $1.5 million for breach of the Alleged Agreement. The Final
 Arbitration Award indicated the basis of arbitration was Imperial’s consent
 by “tacit acquiescence.”
        Imperial sued Thomas and SITCOMM, challenging the final
 arbitration award in federal district court.              Imperial requested (1) a
 declaratory judgment that there was no valid contract to support the
 arbitration proceedings; (2) an order vacating the final arbitration award; and
 (3) injunctive relief against any enforcement of the final arbitration award. In
 accordance with the complaint, Imperial moved to vacate the final arbitration
 award. The district court granted Imperial’s motion to vacate and dismissed
 the case with prejudice. Thomas timely appealed.




        1
            The entire contract value was for $500,000.




                                              3
Case: 20-60121        Document: 00515550896             Page: 4      Date Filed: 09/02/2020




                                      No. 20-60121


                         II.     Standard of Review
         Ordinarily, “[w]e review a district court’s order confirming or
 vacating an arbitration award de novo[.]” Rain CII Carbon, LLC v.
 ConocoPhillips Co., 674 F.3d 469, 472 (5th Cir. 2012). Due to the “strong
 federal policy favoring arbitration, judicial review of an arbitration award is
 extraordinarily narrow.”         Id. at 471–72 (citation omitted).           However,
 “[b]ecause arbitration is simply a matter of contract between the parties, the
 strong federal policy favoring arbitration does not apply to the initial
 determination of whether there is a valid agreement to arbitrate,” which is
 “governed by ordinary state-law contract principles.”                Klein v. Nabors
 Drilling USA L.P., 710 F.3d 234, 236 (5th Cir. 2013) (internal quotations and
 citations omitted). We will apply the federal policy favoring arbitration only
 after the existence of a valid agreement to arbitrate is found. See Klein, 710 at
 236–37; see also Will-Drill Res., Inc. v. Samson Res. Co., 352 F.3d 211, 219 (5th
 Cir. 2003) (holding that when “a party attacks the very existence of an
 agreement . . . the courts must first resolve that dispute”).
                                III. Discussion
         On appeal, Thomas argues that the district court lacked jurisdiction
 to adjudicate this case because she received untimely notice of Imperial’s
 motion to vacate the arbitral award, as required by the Federal Arbitration
 Act (“FAA”). 2
         The FAA’s principal purpose is to “ensur[e] that private arbitration
 agreements are enforced according to their terms.” AT&T Mobility LLC v.
 Concepcion, 563 U.S. 333, 344 (2011) (citations omitted). It was enacted to


         2
            The Appellees asserted jurisdiction in the district court based upon diversity
 jurisdiction. 28 U.S.C. § 1332. On appeal, Thomas does not contest that there is complete
 diversity of citizenship and that the amount in controversy exceeds $75,000.




                                            4
Case: 20-60121        Document: 00515550896              Page: 5      Date Filed: 09/02/2020




                                       No. 20-60121


 address the “longstanding judicial hostility to arbitration agreements that
 had existed at English common law and had been adopted by American
 courts, and to place arbitration agreements upon the same footing as other
 contracts.” Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991).
 As a result of the FAA, there is a “strong federal policy favoring arbitration.”
 ConocoPhillips Co., 674 F.3d at 471. However, the language of the FAA
 indicates a “contract” or “agreement” is necessary to invoke the mandatory
 arbitration provision.       See 9 U.S.C. § 2; Concepcion, 563 U.S. at 339
 (recognizing the “fundamental principle that arbitration is a matter of
 contract”).
         We apply Mississippi law in determining whether there was a valid
 contract. 3 In Mississippi, “[t]he elements of a valid contract are: (1) two or
 more contracting parties, (2) consideration, (3) an agreement that is
 sufficiently definite, (4) parties with legal capacity to make a contract,
 (5) mutual assent, [and] (6) no legal prohibition precluding contract
 formation.” Woodruff v. Thames, 143 So. 3d 546, 554 (Miss. 2014) (quotation
 omitted) (emphasis added). As the district court noted, “nothing in the
 documents submitted in the record demonstrate[d] a scintilla of mutual
 assent. There [wa]s no document in the record signed by [Imperial],”
 including the Alleged Agreement that forms the basis of the arbitral award.
 Imperial Indus. Supply Co. v. Thomas, No. 2:19-CV-129-KS-MTP, slip op. at
 4 (S.D. Miss. Jan. 8, 2020). We agree; “tacit acquiescence” to the Alleged
 Agreement is insufficient to constitute a valid contract.
         Tacit acquiescence between relative strangers ignores the basic tenets
 of contract law. See Restatement (Second) of Contracts § 17



         3
          The parties do not contest the district court’s application of Mississippi law. We
 agree with the district court that Mississippi law is appropriate in this case.




                                             5
Case: 20-60121         Document: 00515550896               Page: 6       Date Filed: 09/02/2020




                                        No. 20-60121


 (1981) (acknowledging, with certain exceptions, the formation of a contract
 requires a “manifestation of mutual assent”); Magee v. Nationstar Mortg.,
 LLC, No. 5:19-MC-017-H, 2020 WL 1188445, at *2 (N.D. Tex. Mar. 11,
 2020) (acknowledging tacit acquiescence to the terms of an arbitration
 agreement is “contrary to hornbook contract law”) (citations omitted); see
 also O’Shaughnessy v. Young Living Essential Oils, L.C., 810 F. App’x 308,
 311–12 (5th Cir. 2020) (noting that an enforceable arbitration agreement
 requires a “meeting of the minds”). Mississippi contract law follows general
 common law principles on what constitutes mutual assent. See Mathis v.
 Jackson Cty. Bd. of Supervisors, 916 So. 2d 564, 569 (Miss. Ct. App. 2005)
 (“The term ‘mutual assent’ means a ‘meeting of the minds of both ... parties
 to a contract; the fact that each agrees to all the terms and conditions, in the
 same sense and with the same meaning as the others.’”) (quoting BLACK'S
 LAW DICTIONARY (6th ed. 1991)). While there may be exceptions in cases
 involving parties with longstanding relationships, 4 generally speaking,
 “silence or inaction does not constitute acceptance of an offer.” Norcia v.
 Samsung Telecomms Am., LLC, 845 F.3d 1279, 1284 (9th Cir. 2017); see
 Grandoe Corp. v. Gander Mountain Co., 761 F.3d 876, 888 (8th Cir. 2014).
         If Thomas’s argument was valid, it would turn the notion of mutual
 assent on its head in ordinary purchase cases like this one: buy an item from
 a dealer or manufacturer, then mail a letter saying “you agree if you don’t
 object,” and you can have whatever deal you want if the dealer/manufacturer


         4
           “Silence may operate as acceptance where, because of previous dealings, the
 offeree has given the offeror reason to understand that silence is intended as a manifestation
 of assent.” Brown v. Ally Fin. Inc., No. 2:18-CV-70-KS-MTP, 2019 WL 6718672, at *2
 (S.D. Miss. Dec. 10, 2019), appeal dismissed sub nom., No. 20-60122, 2020 WL 4757041 (5th
 Cir. June 8, 2020) (quoting R.C. Const. Co., Inc. v. Nat’l Office Sys., Inc., 622 So. 2d 1253,
 1255-56 (Miss. 1993)). There is no such relationship of previous dealing here. Thomas
 bought the power generator at issue and then started sending the alleged “agreements” to
 Imperial.




                                               6
Case: 20-60121         Document: 00515550896               Page: 7       Date Filed: 09/02/2020




                                        No. 20-60121


 doesn’t respond. Thomas fails to cite a single case that would support such
 a ridiculous notion. Other than buying a power generator from Imperial,
 Thomas has offered no evidence of previous dealings; certainly she offers no
 evidence that would support silence as acquiescence. The conspicuous lack
 of mutual assent 5 means that a valid contract was never formed. 6
         Section 12 requires that “[n]otice of a motion to vacate . . . an award
 must be served upon the adverse party . . . within three months after the
 award is filed or delivered.” 9 U.S.C. § 12. Thomas argues that this section
 is jurisdictional in nature and that Imperial failed to timely provide notice.
 We need not decide whether this section applies when there is no valid
 agreement to arbitrate or whether this provision is jurisdictional because we
 conclude that Appellees are correct that the motion to vacate was served
 when it was deposited in the mail. Thomas’s “refusal” of the service does
 not change that. See Anthony v. Marion Cty. Gen. Hosp., 617 F.2d 1164, 1168
 n.5 (5th Cir. 1980) (“Fed.[]R.[]Civ.[]P. 5(b) provides that service is complete
 upon mailing. Moreover, refusal to accept mail does not vitiate service.”)




         5
          Thomas’s unilateral attempt to impose treble penalties on a non-party is not well
 taken. We observe this case is one of many involving dubious SITCOMM arbitration
 awards. See, e.g., PennyMac Loan Servs., LLC v. Sitcomm Arbitration Ass’n, No. 2:19-CV-
 193-KS-MTP, 2020 WL 1469458 (S.D. Miss. Mar. 26, 2020); Magee, No. 5:19-MC-017-H,
 2020 WL 1188445; Nichols v. U.S. Bank, Nat’l Ass’n, No. 2:19-MC-162, 2020 WL 61049
 (S.D. Miss. Jan. 6, 2020); Brown, No. 2:18-CV-70, 2019 WL 6718672.
         6
           Thomas also argues that her due process rights were violated because Imperial
 “intentional[ly] served all of their ongoing service of process of legal notices to fabricated
 addresses.” However, Thomas did not raise her due process argument at the district court
 level and has thus waived this argument on appeal. See United States v. Bigler, 817 F.2d
 1139, 1140 (5th Cir. 1987).




                                               7
Case: 20-60121         Document: 00515550896              Page: 8       Date Filed: 09/02/2020




                                        No. 20-60121


 (citations omitted). Thus, we need not address Thomas’s § 12 arguments
 further. 7
                                 IV.     Conclusion
         For the foregoing reasons, we AFFIRM the district court’s order
 granting Imperial’s motion to vacate the arbitral award.




         7
           She has also either waived or failed to sustain her other challenges to the service
 of process and personal jurisdictional issues.




                                              8